Citation Nr: 1116756	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of the Veteran's death.

2.  Entitlement to DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  The Veteran died on November [redacted], 2008.  The appellant is the Veteran's adult son.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 decision in which the RO, inter alia, denied the appellant's claims for DIC, death pension, and accrued benefits.  In October 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In September 2010, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  In October 2010, the Board received additional evidence submitted by the appellant, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that, while the appellant previously was unrepresented, in October 2010, the appellant submitted a power-of-attorney in favor of Winston P. Alcendor, Agent, with regard to the claims on appeal.  The appellant's current agent represented him at his hearing.  The Board recognizes this representation.

The Board's decision addressing the claims for DIC based upon the cause of the Veteran's death, and for DIC pursuant to 38 U.S.C.A. § 1318, as well as the claim for death pension benefits, is set forth below.  The claim for accrued benefits is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The appellant is over 18 years of age, did not become permanently incapable of self-support prior to attaining 18 years of age, and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.


CONCLUSIONS OF LAW

1.  The claim for DIC benefits, based on service connection for the cause of the Veteran's death, is without legal merit.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).

2.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.1106 (2010).

3.  The claim for death pension benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521, 1541, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claims herein decided, the appellant and his agent have been notified of the reasons for the denial of the claims, and have been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of each claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

When a Veteran dies after 1956 from a service-connected or compensable disability, DIC shall be paid to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Such provisions apply to claims for DIC based on the cause of the Veteran's death (pursuant to 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312 (2010)), as well claims for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 (based on the Veteran's total disability).

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rated specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b)(4).

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who; (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  38 C.F.R. § 3.356(2).

The Veteran died on November [redacted], 2008.  The appellant has applied for DIC benefits, based on the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1318, as well as death pension benefits.  In connection with the February 2009 claim, the appellant indicated that his date of birth was April 20, 1958.  The claim form notified the appellant that VA recognized the Veteran's biological children, adopted children, and stepchildren as dependents.  Those children must be unmarried and (1) under age 18; or (2) between 18 and 23 and pursuing an approved course of education; or (3) of any age if they became permanently unable to support themselves before reaching age 18.  The claim form instructed the appellant that, if he was claiming that any child of the Veteran was seriously disabled, he should provide a statement from an attending physician or other medical evidence which showed the nature and extent of the physical or mental impairment.  The appellant noted that this section was not applicable and did not provide any information.  The appellant noted that he was currently receiving Social Security Administration (SSA) benefits on his own behalf.

An October 2004 private treatment record indicates that the Veteran was living with his son, who was disabled.

A March 2005 document shows that the Veteran appointed the appellant as his Power of Attorney.

In an October 2005 rating decision, the Veteran was found incompetent to handle the disbursement of his funds.

In December 2005, the RO named the appellant as the Veteran's fiduciary.

During the September 2010 hearing, the undersigned informed the appellant that the RO had denied him the benefits at issue because he was not considered a child of the Veteran, because he was over 18 and had not been clarified as a helpless child prior to age 18.  In response, the appellant's agent indicated that they were pursuing the accrued benefits and pension benefits because the appellant was disabled and had been determined to be disabled by SSA.

The record reflects that the appellant was born in April 1958 and attained the age of 18 years in April 1976.  Since the record establishes that the appellant is not under the age of 23, the material issue in this case is whether he was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.

The Board notes that, in a case such as this, the, "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the purpose of initially establishing "helpless child" status, the claimant's condition subsequent to his 18th birthday is not relevant unless a finding is made that he was permanently incapable of self-support as of his 18th birthday.  Id.  If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Id.

After careful consideration, the Board finds that the record simply does not support a finding that the appellant became permanently incapable of self-support before reaching the age of 18 years.  There is evidence of record suggesting that the appellant is disabled in some way, to include statements from the appellant indicating that he receives benefits from SSA.  However, this does not constitute evidence that the appellant was permanently incapable of self-support prior to age 18.  Despite the notice provided on both the DIC claim form and during the Board hearing, the appellant has never contended that this was the case, and there is no evidence of record that the appellant became incapable of self-support prior to April 1976.  The Board also notes that, although it occurred after the appellant reached age 18, the evidence shows that, beginning in March 2005, and continuing until his death, the appellant acted as the Veteran's fiduciary for VA benefits and Power of Attorney.  Such fact, while certainly not dispositive, would appear to weigh against any finding that the appellant was rendered incapable of self-support prior to reaching the age of 18 years.  The record simply does not support such a finding.

The pertinent legal authority governing whether the appellant is a "child" of the Veteran for VA purposes is clear and specific, and the Board is bound by such authority.  As, on these facts, the appellant cannot be considered a child of the Veteran, the claims for DIC, based on the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1318, as well and the claim for death pension benefits, must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for DIC benefits, based on service connection for the cause of the Veteran's death, is denied.

The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.

The claim for death pension benefits is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. § 3.1000(a)(1) (2010).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2010).  At the time of his death, the Veteran's claims for an increased rating for posttraumatic stress disorder (PTSD) and a total disability rating based on unemployability due to service-connected disability (TDIU) had been appealed to the Board but not yet decided.

Here, as indicated in the decision above, the appellant is not the Veteran's "child" for the purposes of determining eligibility for VA benefits.  Therefore, the appellant's only avenue for eligibility for accrued benefits may be if he bore the expense of the Veteran's last sickness or burial.

In January 2009, the appellant submitted a form entitled Medical Expense Report.  He indicated that between $500 and $800 was spent per month, in the year prior to the Veteran's death, for his 24-hour care.  The appellant also listed several other expenses that were incurred during the year prior to the Veteran's death.  However, it is unclear who bore these expenses, as the form appeared to indicate that the Veteran paid for these expenses himself.  Furthermore, the appellant has not submitted any evidence showing that he bore these or any other of the Veteran's last sickness expenses.  On remand, the appellant will be asked to provide this evidence.

With regard to whether the appellant is entitled to payment of accrued benefits for bearing burial expenses, the Board notes that the appellant submitted two claims for burial benefits in October 2009.  Thus far, this claim has not been addressed by the RO.  However, the Board finds that the appellant's claim for accrued benefits, to the extent that it is based upon his expenses incurred for the burial of the Veteran, is inextricably intertwined with the claim for burial benefits that has not yet been addressed by the RO.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the accrued benefits claim, at this juncture, would be premature.  

The Board also notes that on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should ask the appellant to provide another report of the medical expenses that he bore for the Veteran's last sickness, along with evidence showing such payments.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the appellant and his agent a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.

The letter should also ask the appellant to provide information and evidence regarding any expenses he bore for the Veteran's last sickness.

The RO should also clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim for accrued benefits, as well as the claim for burial benefits, in light of all pertinent evidence and legal authority.

5.  If  the claim for burial benefits is denied, the RO should furnish the appellant and his agent notice of the denial, and afford them the appropriate opportunity to file a notice of disagreement with the denial.  The Veteran and his agent are hereby reminded that to obtain appellate jurisdiction over the burial benefits claim, a notice of disagreement, and, after the issuance of a statement of the case, a substantive appeal must be filed.  

6.  If the claim for accrued benefits remains denied, the RO must furnish to the appellant and his agent an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

6.  If the claim for burial benefits is denied, the claims file should not be returned to the Board until after the Veteran perfects an appeal as to such denial, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


